Name: Commission Regulation (EC) NoÃ 680/2006 of 3 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 4.5.2006 EN Official Journal of the European Union L 119/3 COMMISSION REGULATION (EC) No 680/2006 of 3 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 3 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 117,3 204 85,7 212 127,8 999 110,3 0707 00 05 052 124,8 628 155,5 999 140,2 0709 90 70 052 120,8 204 83,4 999 102,1 0805 10 20 052 36,0 204 39,1 212 43,1 220 46,0 400 50,1 624 55,8 999 45,0 0805 50 10 052 42,3 388 50,1 508 39,2 528 59,9 624 56,4 999 49,6 0808 10 80 388 83,2 400 127,9 404 104,3 508 77,8 512 89,1 524 101,8 528 90,4 720 108,9 804 109,0 999 99,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.